DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakhtazad et al. (US 10,602,119 B1) in view of Wang et al. (US 2019/0373173 A1).[claim 1]
Regarding claim 1, Bakhtazad discloses an image apparatus, comprising: a first camera, configured to output a frame of first image signal during each of frame periods, each of the frame periods comprising a first duration and a second duration, the first duration for indicating a duration for outputting the first image signal by the first camera, and the second duration for indicating a duration for terminating outputting the first image signal by the first camera (Figure 3A, Camera 1; Figure 5, dt3 defines a first duration for outputting the first image and dt4 and data transmission time of camera 2 defines a second duration for terminating the output); a second camera, configured to output a frame of second image signal during the second duration (Figure 3A, Camera 2; Figure 5B, Data transmission of camera 2 324); an image signal processor (Figure 2, Main processor 40; Figure 3B, Mipi link toward image processor); and a switch module, coupled to the first camera, the second camera, and the image signal processor (Figure 3A, 8:1 MIPI switch 4), and configured to turn on the first camera and the image signal processor before the first image signal is outputted (Figure 5B, Trigger Camera 1), and to turn on the second camera (Figure 5B, Trigger Camera 2) and the image signal processor before the second image signal is outputted (Figure 5B, MIPI camera 2 to activate link to main processor prior to Data transmission camera 2).  However, Bakhtazad does not disclose that the image apparatus is an image display apparatus as claimed.
Wang discloses a similar image apparatus and further discloses a that a display may be included (Figure 9, Item 916) to allow a user to view still images or videos generated by the camera (Paragraph 0154).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a display as taught by Wang to allow viewing of captured still images and videos by a user.[claim 5]
Regarding claim 5, Bakhtazad further discloses an apparatus wherein, the first camera comprises a first mobile industry processor interface Mipi, the first Mipi is coupled to the switch module through a first Mipi bus; and/or the second camera comprises a second Mipi, the second Mipi is coupled to the switch module through a second Mipi bus; and/or the switch module comprises a third Mipi, the third Mipi is coupled to the image signal processor through a third Mipi bus (Figure 3A; note that use of Mipi links between each camera and the MIPI switch as well as between the Mipi switch and the image processor).  [claim 6]
Regarding claim 6, Bakhtazad further discloses an apparatus wherein, a duration for outputting the frame of second image signal by the second camera is equal to the first duration; and/or, a duration for outputting the frame of second image signal by the second camera is less than the second duration (Figure 5A and 5B, dt3; c. 10, l. 35 – c. 11, l. 15).[claim 7]
Claim 7 is a method claim corresponding to apparatus claim 1.  Therefore, claim 7 is analyzed and rejected as previously discussed with respect to claim 1.[claims 11, 15 and 16]
Regarding claims 11, 15 and 16, see the rejection of claims 1, 5 and 6 above respectively and note that the combination discloses an electronic device having the image display apparatus as claimed.

Allowable Subject Matter
Claims 2-4, 8-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 2-4, 8-10 and 12-14]
Regarding claims 2-4, 8-10 and 12-14, the prior art does not teach a system/method as defined in claim 1, 7 or 11 further comprising: a signal conversion circuit, coupled to the first camera and the switch module; wherein the first camera is further configured to output a first synchronization signal to the signal conversion circuit before outputting the first image signal, and the signal conversion circuit is configured to convert the first synchronization signal into a first turn-on signal as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show additional prior art systems including first and second cameras and switch modules:
	Arakawa et al.			US 2007/0177015 A1
	Takehana			US 2004/0179816 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Timothy J Henn/Primary Examiner, Art Unit 2698